                                           Case 5:18-cr-00259-BLF Document 91 Filed 06/14/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 18-cr-00259-BLF-1
                                   8                    Plaintiff,
                                                                                           ORDER DENYING WITHOUT
                                   9             v.                                        PREJUDICE STIPULATION TO
                                                                                           REQUEST CONTINUANCE OF
                                  10     KATHERINE MOGAL, et al.,                          HEARING DATE
                                  11                    Defendant.                         [Re: ECF 90]
                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a stipulation to continue the hearing date on Defendants’
                                  14   forthcoming motion for bill of particulars to August 20, 2019 at 10:00 a.m. The Court is in trial
                                  15   throughout August and September, and thus unavailable at 10:00 a.m. The Court is also not
                                  16   available at any time on August 20, 2019. As such, the stipulation is DENIED WITHOUT
                                  17   PREJUDICE. The parties may resubmit an amended stipulation to set the hearing date and time at
                                  18   8:00 a.m. on any Tuesday in August or September, except August 20, 2019.
                                  19

                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: June 14, 2019
                                  23                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
